DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: time of flight (TOF) module in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “optical time-of-flight (TOF) module to determine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner notes that claim 10 appears to define the module as an independent claim, and since the instant claims are part of the instant disclosure they would provide support.  However, the instant specification fails to pain such a clear picture as to what structures are to be include/exclude from the claimed module.  It is therefore asked that the record be clarified by applicant as to what structures fall within and outside of said module.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buettgen (U.S. PGPub No. 2017/0090020 A1).
As to claim 1, Buettgen discloses and shows in figures 3a and 6, a method of using an optical time-of-flight (TOF) module to determine distance to an object, the method comprising: 
acquiring signals (via detector 303/304) in the TOF module indicative of distance to the object ([0029], ll. 4-8; [0030], ll. 1-6); 
using a first algorithm (507, TOF-triangulation formula, equation 4) to provide an output indicative of the distance to the object based on the acquired signals ([0034], ll.1-48); 
using at least one second different algorithm (509, TOF formula, equation 1) to provide an output indicative of the distance to the object based on the acquired signals ([0034], ll. 48-54); and 
combining (in the buffer depending out phase change region of the distance data) the outputs of the first and at least one second algorithms to obtain an improved estimate of the distance to the object (via using the correct data based on the phase change region measured) ([0034], ll. 20-28, 40-48,  and 58-64).  
As to claim 10, Buettgen discloses and shows in figures 3a and 6, a time-of-flight (TOF) module comprising: 
an optical emitter (308) operable to emit radiation of a particular wavelength (inherently all emitters produce a particular wavelength) out of the module ([0029], ll. 13-17); 
a TOF sensor (303 and 304) operable to detect radiation of the particular wavelength reflected by an object (312) outside the module ([0029], ll. 4-8; [0030], ll. 1-6); and 
one or more processors (319) operable to ([0030], ll. 18-24): 
use a first algorithm (507, TOF-triangulation formula, equation 4) to provide an output indicative of distance to the object based on the detected radiation ([0034], ll.1-48); 
use at least one second different algorithm (509, TOF formula, equation 1) to provide an output indicative of the distance to the object based on the detected radiation ([0034], ll. 48-54); and 
combine (in the buffer depending out phase change region of the distance data) the outputs of the first and at least one second algorithms to obtain an improved estimate of the distance to the object (via using the correct data based on the phase change region measured) ([0034], ll. 20-28, 40-48,  and 58-64).  
 	As to claims 2 and 11, Buettgen discloses a method wherein each of the first and at least one second algorithms (where the examiner is interpreting that step 505 is part of the “algorithms” cited above) further provides an output representing a respective confidence level (implied by the determination of which sub-algorithm to use 507 or 509)  indicative of how accurately distance to the object has been extracted by the particular algorithm ([0034], ll. 21-28).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Buettgen in view of Nobuhiro (JP 2017181279, where the examiner used the applicant provided machine translation for text, and the original JP document for figure citations provided hereinwith).
As to claims 3 and 4, Buettgen does not explicitly disclose a method of wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between two peaks for signals detected by the TOF module or a method wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between an object peak and a reference peak.  
	However, Nobuhiro does disclose in figure 4 and in ([0021]-[0022]) the use of a multitude of peaks (i.e. at least 2) as explicitly shown.  Further Nobuhiro discloses using a reference peak set (a)L2 in figure 4.  In both cases distances as a function of time are measured between the peaks (∆t1 and ∆t2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buettgen with a method of wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between two peaks for signals detected by the TOF module or a method wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between an object peak and a reference peak in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buettgen in view of Axelsson (EP 3,206,045 A1).	
As to claim 5, Buettgen does not explicitly disclose a method wherein at least one of the algorithms is based on detection of a peak falling edge.
However, Axelsson does disclose in ([0017]) the use of measuring the falling edge of a peak of the input light in a LIDAR system to measure distance to an object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buettgen a method wherein at least one of the algorithms is based on detection of a peak falling edge in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.
Claim(s) 6, is rejected under 35 U.S.C. 103 as being unpatentable over Buettgen in view of Wang (KR 20170054221 A, where the examiner is using applicants provided machine translation for citations).	
 	As to claim 6, Buettgen does not explicitly disclose a method wherein at least one of the algorithms is based on intensity of reflected power detected by the TOF module.  
	However, Wang does disclose in (page 28, ll. 1-7) the use of measuring intensity (i.e. bright spots) to determine distance to an object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buettgen with a method wherein at least one of the algorithms is based on intensity of reflected power detected by the TOF module in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buettgen in view of Niclass et al (U.S. PGPub No. 2019/0004156 A1).	
 	As to claims 8 or 9, Buettgen does not explicitly disclose a method wherein at least one of the algorithms is based on detecting parallax shift of light reflected by the object and comparing histograms produced by two or more single photon avalanche diodes or wherein at least one of the algorithms is based on detecting parallax shift of light reflected by the object and analyzing an intensity image of single photon avalanche diodes.  
However, Niclass does disclose in ([0008]; [0035]) the use of using one or more avalanche photodiodes to calculate parallax shift in the beams (obviously a function of intensity) to produce more accurate measurements.  The examiner further takes Office Notice that using histograms to represent multiple measurements is one of many predictable methods one can use to provide a simple data set for calculation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buettgen with a method wherein at least one of the algorithms is based on detecting parallax shift of light reflected by the object and comparing histograms produced by two or more single photon avalanche diodes or wherein at least one of the algorithms is based on detecting parallax shift of light reflected by the object and analyzing an intensity image of single photon avalanche diodes in order to provide the advantage of increased versatility and accuracy in using  a known detector/measurement scheme to provide a further refinement of the distance measurement from the object under test.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buettgen in view of Bikumandla et al. (U.S. PGPub No. 2013/0181119 A1).	
As to claim 7, Buettgen does not explicitly disclose a method wherein at least one of the algorithms is based on intensity of ambient light detected by the TOF module.  
However, Bikumandla does disclose in ([0036], ll. 1-11) the use of a calibration measurement that uses ambient light (i.e. background signal) to remove potential noise from the primary detector measurements.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buettgen with a method wherein at least one of the algorithms is based on intensity of ambient light detected by the TOF module in order to provide the advantage of increased accuracy in using a common background subtraction technique one can remove noise from the primary detected data of the object under test. 	
Examiner’s Note
	The examiner notes that for a multitude of dependent claims the same motivation was used as a reason for modification.  This was used because in each dependent claim it was found that applicant is claiming a multitude of well-known techniques in TOF to measure distance.   Therefore in each case one could obviously further refine measurement data calculating distance in additional known methods of TOF measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886